DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-28, 30-34, 37, and 38 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,361,925 issued to Yamamoto et al. as set forth in section 5 of the last Office action (Non-Final Rejection mailed October 1, 2020).
Applicant has not amended the claims and applicant’s traversal of the rejection has been found unpersuasive for the reasons set forth below.  Hence, said rejection is hereby maintained. 
Specifically, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract). The elastomer backing comprises an elastomer blended with a magnetic powder (abstract). The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract). The mat body is attached to the base via the surface attachment means of magnetic attraction to form a unitary structure, but can be easily detached due to said magnetic attraction (abstract).  
3O4, magnetite), or ferrite (col. 7, lines 8-10). The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22). The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32). The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35). Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21). The magnetic rubber sheet may comprise the entirety of the base or may be merely a top laminate layer (i.e., coating) on an ordinary rubber base (col. 9, lines 23-29). The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45). The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48). Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52). The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65). The elastomer of the 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide (i.e., nylon), acrylic, or polyolefin (col. 6, lines 28-37). The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon (e.g., nylon 6 and nylon 6,6), or any other synthetic fiber (col. 6, lines 49-53). Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57). The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21). To make the mat body, the starting pile fabric is cut to a desired size and adhered to an unvulcanized solid rubber backing (col. 10, lines 8-13). 
Thus, the Nagahama reference teaches applicant’s claims 1-3, 5-11, 13-15, 17-20, 22, 23, 25, 28, 30-32, 34, and 37 with the exception of an edge attachment means, preferably a hook and loop fastening system or mushroom-type hook fastening system, on the mat body and the mat base for attaching said body and base. However, such edge attachment means are known in the art of separable floor mats.  
For example, Yamamoto discloses a separable floor mat comprising a mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat and the base at a plurality of points on the peripheral edge of the sheet and mat (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1). The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 (fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, 
The mat 5 comprises a base fabric 6 (i.e., primary backing) having pile yams 7 made of cotton, rayon, polyvinyl alcohol, acrylic, or nylon (e.g., nylon 6, nylon 6,6) tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59). Figures 2 and 3 show a cut pile. The primary backing may be a woven, knit, or nonwoven fabric of natural or synthetic fibers (i.e., cotton, rayon, polyvinyl alcohol, acrylic, or nylon (col. 2, lines 53-55). The elastomeric polymer of the base assembly may comprise nitrile based rubber, ethylene-propylene-diene rubber (EPDM), vinyl chloride rubber, styrene-butadiene rubber, polyurethane elastomer, etc. (col. 2, lines 34-43). To be useful as a base material, all of said rubbers must be cured or vulcanized.  The separable floor mat is intended for use a rented dust-control mats, wherein said mats are leased out to users (e.g., commercial businesses), then collected for washing, and returned to the users (col. 1, lines 34-39).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an anchoring element, as taught by Yamamoto, along the edges of the Nagahama mat for extra stability against lateral movement of the mat body on the mat base. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1-3, 5-11, 13-15, 17-20, 22, 23, 25, 28, 30-32, 34, and 37 stand rejection as being obvious over the cited prior art.  
Regarding claim 12, while Nagahama is silent with respect to the pile face yarns being dyed, undyed, and/or printed, said claim is also rejected as being obvious over the cited prior art. 
Regarding claims 16 and 21, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic. However, it is reasonable to presume these properties are met by the teachings of Nagahama. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claims 16 and 21 also stand rejected over the cited prior art.
Regarding claim 24, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution. However, the reference teaches the base may only be partially made of the magnetized rubber. Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29). Such an embodiment provides a graded magnetic particle distribution. Hence, claim 24 also stands rejected along with parent claim 5.
Regarding claim 26, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss. However, it is reasonable to presume said strength is 
Regarding claim 27, Nagahama is silent with respect to the vulcanized rubber containing recycled rubber material. As such, one can presume the rubber is virgin rubber. However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber). Hence, claim 27 stands rejected by the cited reference along with parent claim 5.
Regarding claim 33, while Nagahama and Yamamoto fail to teach the magnetic coating applied to the textile mat or base via the recited coating methods, claim 33 is rejected along with parent claim 30. Specifically, the recited methods of coating are method limitations in a product claim. As such, said limitations are not given patentable weight at this time. In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner. The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656. The recited methods of coating do not result in structurally different 
Regarding claim 38, while Nagahama and Yamamoto fail to explicitly teach attaching the mat component to the base component by dragging said mat onto the base until the anchoring mechanism of the mat comes into physical contact with the anchoring mechanism of the base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the mat and base by such a method. Specifically, it would have been obvious to a skilled artisan to align the mat lengthwise with the base while standing at one end of the base, then walking backwards while dragging the mat over the base until the anchoring mechanisms align, dropping the mat into place, and then walking over the floor mat to secure the anchoring mechanisms to each other. Such a method could easily be determined by one of ordinary skill in the art with common sense. Note that said method is similar to a traditional method of proper placement of conventional rugs and floor mats, even ones without an anchoring mechanism. Therefore, claim 38 stands rejected as being obvious over the cited prior art.
Claims 4, 29, and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,361,925 issued to Yamamoto et al. as applied to claims 1, 5, and 30 above, and in further view of WO 97/06029 issued to Bailey, as set forth in section 6 of the last Office action.
Regarding claims 4, 29, and 35, Nagahama and Yamamoto fail to teach the anchoring mechanism of the mat component is narrower in width than that of the base component. Figure 3 shows the two anchoring mechanisms to be of approximately the same size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed In re Rose, 105 USPQ 237. Motivation to modify the size would be to provide for a greater surface area of the base anchoring mechanism for which to engage with the mat anchoring mechanism. For example, Bailey teaches a floor mat for a carpeted vehicle floor, wherein said floor mat is held in place by hook and loop type mechanical fasteners (abstract). The hook portion and loop portion of the fastener differ in size and are constructed and located such that the smaller fastener portion is immediately and substantially fully engaged with the other portion regardless of the mat placement (abstract). Such a modification of the Yamamoto anchoring mechanism would have yielded predictable results to the skilled artisan. Thus, claims 4, 29, and 35 stand rejected as being obvious over the cited prior art.
Claim 36 stands rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,361,925 issued to Yamamoto et al., US 2002/0028313 issued to Blum et al., and MX PA06010218 issued to Sotelo, as set forth in section 7 of the last Office action.
Independent claim 36 differs from independent claim 5 in that the base component also includes electronic sensors. The features of Nagahama and Yamamoto have been set forth above.
Said references fail to teach the presence of an electronic sensor in the floor mat. However, such sensors are known in the art of floor mats. For example, Blum discloses a floor mat having a sensor system that detects the presence of a person on the floor mat (section [0092] and Figure 13). Additionally, Sotelo discloses a sensor adaptable to a floor mat for activating a circuit when stepped on by a person (abstract). Thus, it would have been obvious to one of ordinary skill in .
Claims 1-3, 5-28, 30-34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., as set forth in section 8 of the last Office action.
Applicant has not amended the claims and applicant’s traversal of the rejection has been found unpersuasive for the reasons set forth below.  Hence, said rejection is hereby maintained. 
Yamamoto discloses a separable floor mat comprising a mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat and the base at a plurality of points on the peripheral edge of the sheet and mat (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1). The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 (fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36). The anchoring elements 11 and 12 are placed in discrete locations along the peripheral edge of the mat and the base (col. 3, lines 8-11 and Figures 1-3). 
The mat 5 comprises a base fabric 6 (i.e., primary backing) having pile yams 7 made of cotton, rayon, polyvinyl alcohol, acrylic, or nylon (e.g., nylon 6, nylon 6,6) tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59). Figures 2 and 3 show a cut pile. The primary backing may be a woven, knit, or nonwoven fabric of natural or 
The elastomeric polymer of the base assembly may comprise nitrile based rubber, ethylene-propylene-diene rubber (EPDM), vinyl chloride rubber, styrene-butadiene rubber, polyurethane elastomer, etc. (col. 2, lines 34-43). To be useful as a base material, all of said rubbers must be cured or vulcanized. The separable floor mat is intended for use a rented dust-control mats, wherein said mats are leased out to users (e.g., commercial businesses), then collected for washing, and returned to the users (col. 1, lines 34-39).  
Thus, Yamamoto teaches the invention of 1-3, 5, 8-11, 13-15, 28, 30-32, 34, and 37 with the exception that textile and base components comprise surface attachment means (i.e., claim 1), preferably, said surface attachment means comprising magnetic particles in the backing layer of the textile mat and the elastomer of the base comprising magnetic particles or a magnetic coating attraction (i.e., independent claims 5, 30, and 37), for attaching the textile mat to the base via magnetic. While Yamamoto fails to teach an additional means of attachment of the separable floor mat via magnetic attraction, such magnetic attraction of floor mats known in the art. For example, Nagahama teaches separable floor mats, wherein the backing of the mat body contains magnetic particles therein and the base of said floor mat also contains magnetic particles therein, so as to form a magnetic attraction between said mat body and mat base.  
Specifically, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract). The elastomer backing comprises an elastomer blended with a magnetic powder (abstract). The base, which supports the mat body, is also magnetized by a 
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6). The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, polyurethane elastomer, and the like (col. 6, line 64-col. 7, line 7). The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (Fe3O4, magnetite), or ferrite (col. 7, lines 8-10). The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22). The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32). The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35). Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21). The magnetic rubber sheet may comprise the entirety of the base or may be merely a top laminate layer (i.e., coating) on an ordinary rubber base (col. 9, lines 23-29). The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45). The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48). Specific ferrites include barium iron 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide (i.e., nylon), acrylic, or polyolefin (col. 6, lines 28-37). The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon (e.g., nylon 6, nylon 6,6), or any other synthetic fiber (col. 6, lines 49-53). Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57). The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21). To make the mat body, the starting pile fabric is cut to a desired size and adhered to an unvulcanized solid rubber backing (col. 10, lines 8-13). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add magnetic particles to the mat body backing and to the mat base in order to add another form of attachment of said mat body and base. In particular, it would have obvious to combine two means of attachment, each of which is taught by prior art to be useful for the same purpose, in order to form a third combination means that is to be used for very same purpose. The idea of combining them flows logically from their having been individually taught in prior art. Thus, the claimed invention, which is no more than combining together of two conventional attachment means, are set forth as obvious subject matter. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a 
Regarding claims 6, 7, 17-20, 22, 23, and 25, which limit the magnetic particles, Nagahama teaches said limitations as set forth above. As such, said claims also stand rejected over the cited prior art.  
Regarding claim 12, while Yamamoto is silent with respect to the pile face yarns being dyed, undyed, and/or printed, said claim is also rejected as being obvious over the cited prior art. Specifically, the options “dyed and undyed,” as opposing options, encompass any and all yams. Hence, claim 12 stands rejected along with parent claim 5.
Regarding claims 16 and 21, Yamamoto and Nagahama fail to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic. However, it is reasonable to presume these properties are met by the teachings of Nagahama. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claims 16 and 21 also stand rejected over the cited prior art.
Regarding claim 24, Yamamoto and Nagahama fail to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution. However, the reference 
Regarding claim 26, Yamamoto and Nagahama fail to explicitly teach the strength of magnetic attraction is greater than 50 gauss. However, it is reasonable to presume said strength is inherent to the invention. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1xl06-2.0xl06 GOe) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claim 26 also stands rejected over the cited prior art.
Regarding claim 27, Yamamoto and Nagahama are silent with respect to the vulcanized rubber containing recycled rubber material. As such, one can presume the rubber is virgin rubber. However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber). Hence, claim 27 stands rejected by the cited reference along with parent claim 5.
In re Stephens, 145 USPQ 656. The recited methods of coating do not result in structurally different coatings than the coating of the prior art. Hence, claim 33 stands rejected as being obvious over the cited prior art along with parent claim 30. 
Regarding claim 38, while Yamamoto and Nagahama fail to explicitly teach attaching the mat component to the base component by dragging said mat onto the base until the anchoring mechanism of the mat comes into physical contact with the anchoring mechanism of the base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the mat and base by such a method. Specifically, it would have been obvious to a user to align the mat lengthwise with the base while standing at one end of the base, then walking backwards while dragging the mat over the base until the anchoring mechanisms align, dropping the mat into place, and then walking over the floor mat to secure the anchoring mechanisms to each other. Such a method could easily be determined by one of ordinary skill in the art with common sense. Note that said method is similar to a traditional method of proper placement of conventional rugs or floor mats, even ones without an anchoring mechanism. Therefore, claim 38 stands rejected as being obvious over the cited prior art.
Claims 4, 29, and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. as applied to claims 1, 5, and 30 above, and in further view of WO 97/06029 issued to Bailey, as set forth in section 9 of the last Office action.
Regarding claims 4, 29, and 35, Yamamoto fails to teach the anchoring mechanism of the mat component is narrower in width than that of the base component. Figure 3 shows the two anchoring mechanisms to be of approximately the same size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the anchoring mechanisms such that the anchoring mechanism of the base component is broader in width since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. Motivation to modify the size would be to provide for a greater surface area of the base anchoring mechanism for which to engage with the mat anchoring mechanism. For example, Bailey teaches a floor mat for a carpeted vehicle floor, wherein said floor mat is held in place by hook and loop type mechanical fasteners (abstract). The hook portion and loop portion of the fastener differ in size and are constructed and located such that the smaller fastener portion is immediately and substantially fully engaged with the other portion regardless of the mat placement (abstract). Such a modification of the Yamamoto anchoring mechanism would have yielded predictable results to the skilled artisan. Thus, claims 4, 29, and 35 stand rejected as being obvious over the cited prior art.
Claim 36 stands rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 2002/0028313 .  
Independent claim 36 differs from independent claim 5 in that the base component also includes electronic sensors. The features of Yamamoto and Nagahama have been set forth above.
Said references fail to teach the presence of an electronic sensor in the floor mat. However, such sensors are known in the art of floor mats. For example, Blum discloses a floor mat having a sensor system that detects the presence of a person on the floor mat (section [0092] and Figure 13). Additionally, Sotelo discloses a sensor adaptable to a floor mat for activating a circuit when stepped on by a person (abstract). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic sensor in the floor mat of Yamamoto in order to detect the presence of a person standing on the floor mat. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 36 stands rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed on January 4, 2021, have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the claims over Nagahama in view of Yamamoto by submitting that Nagahama does not teach “a first layer of tufted pile carpet formed by tufting face yarns through a primary backing layer” and that the reference actually teaches away from tufting face yarns through a primary backing (Response, page 3, 2nd paragraph – paragraph spanning pages 3-4).  Specifically, applicant cites Nagahama’s discussion of the prior nd paragraph).  The examiner respectfully disagrees.  
Nagahama clearly teaches tufted primary backing fabrics are suitable for the mat body.  “The pile yarns can be studded [on the base fabric] by any known method such as tufting, sewing, embroidering, hooking or the like method” (col. 6, lines 49-55).  Additionally, the working example comprises a polyester nonwoven base fabric (i.e., primary backing) tufted with nylon yarns at a density of eight stitches/inch and eight gauges/inch (col. 9, lines 50-55).  Regarding Nagahama’s statement that ruggedness due to backstitches cannot be avoided with tufted pile fabrics, said statement is not a teaching away from using tufted pile yarns, as evidenced by the working example being tufted.  Rather, said statement is a description of a problem with the prior art floor mats that the Nagahama invention solves with their inventive magnetic multi-component tufted floor mat.  Therefore, applicant’s argument is found unpersuasive and the above rejections of the claims over Nagahama in view of Yamamoto stand.  
Regarding the obviousness rejection of the claims over Yamamoto in view of Nagahama, applicant states this rejection is not understood since the features argued to be obvious over the combination of references are not contained within the rejected claims (Response, page 5, 3rd paragraph).  It is acknowledged that claim 1 does not limit the surface attachment means to include magnetic particles.  However, independent claims 5, 30, and 37 do.  The wording of the rejection has been clarified above.  
th paragraph).  Said traversal is found unpersuasive for the reasons set forth above.  Therefore, the claim rejections based upon Yamamoto in view of Nagahama are maintained.     


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 11, 2021